DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 04/05/2021.
Claims 4 – 6 are newly added. Claims 1 – 6 are currently pending.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1, 4 recites a system comprising “a plurality of perception models… and an association of a subset of the tags …”.
Claim 2, 5 recites a system comprising: “a perception model… a first class-specific thresholds… second threshold… a prediction service…”.
Claim 3, 6 recites a system comprising: “a plurality of perception models… a prediction service… a dense classifier…”.
In Paragraph 0059, Applicant defines “Perception models are hierarchical in nature, including a Perception Identifier 175 at a relatively high level of abstraction (i.e., classifying a 
Such a recitation does not exclude the models, classifier, or association from being a software per se. Thus the broadest, reasonable interpretation of “models, classifier, or association”, in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 USC 101. The Examiner suggests amending the claim to recite some kind of hardware forms or a non-transitory computer medium (if it’s included in the disclosure).

Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system including plurality of models to perform certain functions. This judicial exception is not integrated into a practical application because it directs to an abstract idea that can be performed in human mind or using pen/papers.  These functions as claimed, in the broadest reasonable interpretation, recite steps that could reasonably and practically be performed in a human mind. For example, a person would think that he would need some kind of models to perform training the data, creating new tags (when new data available), and associate them with corresponding class or category. A claim limitations that can be performed in the human mind falls within the “Mental Process” grouping. The claims therefore recite an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, such as “predict plurality of tags, training sample content items, a threshold”, do not impose meaningful limits on the judicial exception. The steps amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra solution activity.  Looking at the limitations as an ordered combination adds 
Accordingly, claim 1 – 6 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more, and fail to recite statutory subject matter under 35 USC 101. 
Response to Arguments

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 6 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the guidelines of 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161